internal_revenue_service director exampt organizations rulinga and agreements department of the treasury p o box - room xx cincinnati ohio number release date date date employer_identification_number person to contact - idf contact telephone numbers legend uil b name of organization x grant amount y grant amount dear we have considered your request for advance approval of your grant-making programs under sec_4945 of the internal_revenue_code dated date our records indicate that b was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 ‘your letter indicates that b will be awarding maximum two-year college preparatory scholarships to several students in the and grades in amounts not to exceed x recipients will be chosen from two to three high schools the funds will be used to cover the cost of academic tutoring college counseling services scholastic aptitude test preparation courses and testing fees and up to six college application fees once eorolled in an accredited college or university the scholar will be eligible for a four-year college scholarship up to an additional_amount of y per academic year the funds will be used for tuition books and study materials housing student fees computer equipment and training and travel directly related to the education including travel and study abroad at an accredited educational_institution scholarship recipients shall be selected based on the following qualifications and criteria must have attained minimum cumulative grade point average or better on a scale between the grade and the first semester of the grade and the recipient must maintain this minimum average through graduation the recipient must demonstrate the following personal characteristics a exemplary character integrity and ethics b a passion and commitment to personal achievement demonstrated through hard work consistent effort and performance both in school and in the community a strong desire to advance through education d demonstrated willingness to serve others and benefit the community through volunteer efforts in the school or in the larger community or through work experience the family of the scholar especially the parent s or guardians must demonstrate a strong desire to support the academic efforts of the student each applicant shall submit a written application to the foundation which sets forth the above the application shall include a personally written_statement of intent that expresses the background and goals of the applicant two letters of recommendation each of which must be submitted by an individual unrelated to the applicant shall accompany the application one letter shall be submitted from a teacher or administrator at the high school qualified to comment on the applicant's academic performance potential and effort the second letter may come from adult leaders or coordinators in community groups employers or family friends each of whom is qualified to judge one or more aspects of the applicant's work effort attitude and character leadership and motivations atthe end of the first academic year of the college preparatory scholarship and each academic year thereafter the scholar must demonstrate that he or she has achieved a minimum grade point average and submit an official school transcript to the foundation the scholar must also submit a letter reporting on such student’s activities during the academic year every applicant must be a citizen_of_the_united_states the applicant must certify that he or she has not been convicted of any felony is not currently and will not in the future utilize non-prescribed narcotics or prohibited substances and will not drive while intoxicated or have consumed liquor beyond the legal limits of the state in which he or she is driving the scholarship is awarded on the basis of merit however preference will be given to no specific documentation is students whose parents or guardians have financial need required to establish financial need but such statement must be signed by the parent or guardian the selection committee will consist of the board_of directors of the foundation alll scholarship recipients will be unrelated to the members of the selection committee the foundation does not discriminate against applicants based on race color or gender each scholar will be required to sign a scholarship agreement which specifies the academic and behavior criteria under which the scholarship is awarded a failure to adhere to these standards will cause revocation of the scholarship b anticipates retaining contact with scholarship recipient and the a b educational_institution through which they will be able to assure the proper use of the finds and the continued adherence to the agreement the organization agrees to maintain records which include the following information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to the private_foundation the amount and purpose of each grant and any follow-up data collected all grantee reports and other follow-up data obtained in administering the private foundation’s grant program all reports prepared by the selection committee 4d c sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 i a the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public ot the purpose of the grant is to achieve a specific objective produce a report or similar product of improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i gi iii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the act that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your scholarship program will be conducted as proposed with objectivity and nondiscrimination in awarding grants we determined that your procedures in awarding scholarship grants comply with the requirements of sec_4945 of the code and that scholarships granted according to these procedures will not be taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gx0ss income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be ne material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your grant-making procedures is a one-time approval of your system standards and procedures that will result in grants which meet the requirements of sec_4945 of the code ‘this determination only covers the grant programs described above thus approval shall apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent ‘you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director of exempt_organizations rulings and agreements based on additional modifications to the approval letter our letter dated date is hereby superseded
